DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/15/2021. 
Claim(s) 9, 11, 29 and 31-42 are currently pending. 
Claim(s) 9 and 31-36 have been amended. 
Claim(s) 1-8, 10, 12-28 and 30 have been canceled. 
Claim(s) 37-42 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
From further inspection of the instant specification, while an atmosphere containing POCl3 or nitrogen is disclosed, there is no disclosure of the atmosphere being essentially non-oxidizing.  The term “contain” is open-ended and does not preclude additional elements from being present.  
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 34 and 42

Regarding claims 35-36
	Claims 35-36 are rejected at least based on their dependency on claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0260989, DeLuca in view of US 2008/0124929, Okuda et al. and US 2012/0181667, Geerligs et al.
Regarding claim 9 
DeLuca teaches a method for manufacturing a substrate for a solar cell composed of single crystal silicon (corresponding to a single crystal silicon wafer for use in solar cells) [Abstract and paragraph 0018], comprising:
producing a single crystal ingot doped with gallium (the melt for the silicon ingot can contain a dopant such as, for example, gallium to form a semiconductor of the desired conductivity) [paragraphs 0019 and 0024], the single crystal ingot containing oxygen atoms of at least 12 ppm (greater than 10 ppm atomic) [paragraph 0026];
slicing a silicon substrate from the silicon crystal ingot (the single crustal silicon ingot is sliced into wafers) [paragraph 0019]; and

wherein the silicon substrate is subjected to a high temperature thermal treatment at a temperature of 1200°C or more (greater than 1150°C) so as to dissolve oxygen precipitate nuclei before the low temperature thermal treatment (prior to the low temperature treatments for forming the photovoltaic structure, the silicon substrate is subjected to a high temperature thermal treatment at a temperature greater than 1150°C so as to dissolve oxygen precipitate nuclei) [paragraphs 0019, 0023-0024, and 0026], and
after slicing the silicon substrate from the silicon single crystal ingot and before the high temperature thermal treatment, a damaged layer is removed from the silicon substrate and then the silicon substrate is cleaned (after sawing, the wafers are typically cleaned and etched to remove impurities and sawing damage, wherein the high temperature treatment is subsequently performed) [paragraph 0019].
DeLuca teaches performing the high temperature thermal treatment for 1 minute (60 seconds) [see claim 1].  DeLuca recognizes that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007].  DeLuca further recognizes that eliminating such defects increases the minority carrier lifetime in the silicon [paragraph 0007].  

Okuda teaches a subjecting a substrate/wafer to a high temperature thermal treatment step at a temperature in a range of 1000 °C to 1350 °C for 1 to 1000 seconds such that a solid solution of oxide precipitate nuclei is formed in the whole surface of the substrate/wafer (a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved is maintained) thereby eliminating oxygen precipitate nuclei or oxygen precipitates [paragraphs 0019 and 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high temperature thermal treatment of DeLuca to be performed for 1 to 1000 seconds, as in Okuda, in order to maintain a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved/eliminated thereby avoiding a decrease in the minority carrier lifetime of the solar cell [Okuda, paragraph 0048; DeLuca, paragraph 0007].
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
Examiner notes that, as in DeLuca, Okuda also involves the rapid cooling in a short time (greater than 20 °C/sec) and therefore the oxygen precipitate nuclei or the 
With regards to the limitation “thereby to eliminate spiral oxygen-caused defects that is observed in an electroluminescence image”, it has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) [2111.04].
Further, because the method of modified DeLuca positively recites the claimed high temperature thermal treatment step and further teaches that the "grown in" nuclei and small oxygen precipitates are virtually eliminated by appropriate high-temperature thermal treatment [DeLuca, paragraph 0026; Okuda, paragraph 0048], the spiral-oxygen defects will necessarily not be observed.
	Modified Deluca teaches phosphorus diffusion [DeLuca, paragraph 0024]. 
Modified DeLuca does not teach the high temperature thermal treatment is performed in an atmosphere that contains phosphoryl chloride.
	Geerligs teaches performing a high temperature thermal treatment in the presence of POCl3, in order to form a PSG film for subsequent diffusion of phosphorus into the silicon substrate [paragraphs 0011, 0121 and 0129-0130].
DeLuca and Geerligs are analogous inventions in the field of methods for manufacturing single crystalline silicon substrates for use in solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high temperature thermal treatment to be performed in the 3, as in Geerligs, in order to form a PSG layer which is a suitable dopant supply source for subsequent diffusion of phosphorus into the silicon wafer at elevated temperatures [Geerligs, paragraphs 0011, 0121 and 0129-0130].
Regarding claim 11
Modified DeLuca teaches the method for manufacturing a substrate for a solar cell as set forth above, wherein the low temperature thermal treatment belongs to dopant diffusion treatment or oxidation treatment (the low temperature thermal treatments include a dopant diffusion process) [DeLuca, paragraph 0024]
Regarding claim 29
Modified DeLuca teaches the method for manufacturing a substrate for a solar cell as set forth above, wherein the high temperature thermal treatment is performed for 5 minutes or more and 10 minutes or less (1 to 1000 seconds) [Okuda, paragraphs 0019 and 0048. The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I)
Claims 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0260989, DeLuca in view of US 2008/0124929, Okuda et al. and US 2009/0127448, Fuyuki.
Regarding claims 31, 34 and 37
DeLuca teaches a method for manufacturing a substrate for a solar cell [paragraphs 0019 and 0024], comprising:

subjecting the Czochralski silicon single crystal ingot to a high temperature thermal treatment at a temperature of 1200°C or more (greater than 1150 °C) so as to dissolve oxygen precipitate nuclei (prior to the low temperature treatments for forming the photovoltaic structure, the silicon substrate is subjected to a high temperature thermal treatment at a temperature greater than 1150°C so as to dissolve oxygen precipitate nuclei) [paragraphs 0019, 0023-0024, and 0026];
preparing/slicing a silicon substrate from the Czochcralski silicon crystal ingot (the single crustal silicon ingot is sliced into wafers) subjected to the high temperature thermal treatment [paragraph 0019]; and
subjecting the silicon substrate to low temperature thermal treatment at a temperature of 800°C or more and less than 1200°C so as to fabricate a solar cell (processing to form the photovoltaic structure is performed at temperatures of less than 1000°C) [Abstract, paragraphs 0024, claim 1]. 
DeLuca teaches performing the high temperature thermal treatment for 1 minute (60 seconds) [see claim 1].  DeLuca recognizes that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells 
However, DeLuca does not teach performing the high thermal treatment for 5 minutes or more and 30 minutes or less.  DeLuca is further silent to a homogeneous solid solution of oxide precipitate nuclei being formed in the whole surface of the substrate thereby to eliminate spiral oxygen-caused defects before the low temperature thermal treatment.
Okuda teaches a subjecting a substrate/wafer to a high temperature thermal treatment step at a temperature in a range of 1000 °C to 1350 °C for 1 to 1000 seconds such that a homogeneous solid solution of oxide precipitate nuclei is formed in the whole surface of the substrate/wafer (a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved is maintained) thereby eliminating oxygen precipitate nuclei or oxygen precipitates [paragraphs 0019 and 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high temperature thermal treatment of DeLuca to be performed for 1 to 1000 seconds, as in Okuda, in order to maintain a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved/eliminated thereby avoiding a decrease in the minority carrier lifetime of the solar cell [Okuda, paragraph 0048; DeLuca, paragraph 0007].
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled 
Examiner notes that, as in DeLuca, Okuda also involves the rapid cooling in a short time (greater than 20 °C/sec) and therefore the oxygen precipitate nuclei or the oxygen precipitates do not precipitate again [DeLuca, paragraph 0021; Okuda, paragraphs 0048 and 0051].
Modified DeLuca does not teach subjecting the fabricated solar cell to an electroluminescence image test that can observe spiral oxygen-induced defect patterns.
Fuyuki teaches subjecting a fabricated silicon photovoltaic cell to an electroluminescence test that can detect/observe defect patterns which decrease the photoelectric conversion efficiency in order to evaluate the performance of the cell thereby improving the performance and reliability of the cell [paragraphs 0003-0004, 0177 and 0188].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified DeLuca to comprise a step of subjecting the fabricated solar cell to an electroluminescence image test, as in Fuyuki, in order to detect/observe defect patterns which decrease the photoelectric conversion efficiency in order to evaluate the performance of the cell thereby improving the performance and reliability of the cell [Fuyuki, paragraphs 0003-0004, 0177 and 0188].
With regards to the limitation “wherein the conversion efficiency of the solar cell is about 20% and the variation thereof is about 0.1% when the spiral oxygen-induced defect pattern is not observed”, it has been held that a "‘whereby clause in a method 
Further, because the method of modified DeLuca positively recites the claimed high temperature thermal treatment step and further teaches that the "grown in" nuclei and small oxygen precipitates are virtually eliminated by appropriate high-temperature thermal treatment [DeLuca, paragraph 0026; Okuda, paragraph 0048], the spiral-oxygen defects will not be observed.
Regarding claims 32, 35 and 38
Modified DeLuca teaches the method for manufacturing a substrate for a solar cell as set forth above, wherein the low temperature thermal treatment comprises dopant diffusion treatment, oxidation treatment and electrode attachment treatment [DeLuca, paragraph 0024].
Regarding claims 33, 36 and 39
Modified DeLuca teaches the method for manufacturing a substrate for a solar cell as set forth above, wherein the high temperature thermal treatment is performed for 5 minutes or more and 10 minutes or less (1 to 1000 seconds) [Okuda, paragraphs 0019 and 0048]. The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I).

Claims 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0260989, DeLuca in view of US 2008/0124929, Okuda et al., US 2009/0127448, Fuyuki and US 6,548,886, Ikari et al.
Regarding claims 40-42
DeLuca teaches a method for manufacturing a substrate for a solar cell [paragraphs 0019 and 0024], comprising:
producing/preparing a silicon Czochralski single crystal ingot doped with a p-type dopant or an n-type dopant (the silicon ingot is grown according to a Czochralski process, wherein the melt can contain a p-type dopant or an n-type dopant to form a semiconductor of the desired conductivity) [paragraphs 0019 and 0024], the Czochralski single crystal ingot containing oxygen atoms of at least 12 ppm (greater than 10 ppm atomic) [paragraph 0026];
subjecting the Czochralski silicon single crystal ingot to a high temperature thermal treatment at a temperature of 1200°C or more (greater than 1150 °C) so as to dissolve oxygen precipitate nuclei (prior to the low temperature treatments for forming the photovoltaic structure, the silicon substrate is subjected to a high temperature thermal treatment at a temperature greater than 1150°C so as to dissolve oxygen precipitate nuclei) [paragraphs 0019, 0023-0024, and 0026];
preparing/slicing a silicon substrate from the Czochralski silicon crystal ingot (the single crustal silicon ingot is sliced into wafers) subjected to the high temperature thermal treatment [paragraph 0019]; and
subjecting the silicon substrate to low temperature thermal treatment at a temperature of 800°C or more and less than 1200°C so as to fabricate a solar cell 
DeLuca teaches performing the high temperature thermal treatment for 1 minute (60 seconds) [see claim 1].  DeLuca recognizes that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007].  DeLuca further recognizes that eliminating such defects increases the minority carrier lifetime in the silicon [paragraph 0007].  
However, DeLuca does not teach performing the high thermal treatment for 5 minutes or more and 30 minutes or less.  DeLuca is further silent to a homogeneous solid solution of oxide precipitate nuclei being formed in the whole surface of the substrate thereby to eliminate spiral oxygen-caused defects before the low temperature thermal treatment.
Okuda teaches a subjecting a substrate/wafer to a high temperature thermal treatment step at a temperature in a range of 1000 °C to 1350 °C for 1 to 1000 seconds such that a homogeneous solid solution of oxide precipitate nuclei is formed in the whole surface of the substrate/wafer (a solid solution state in which the oxygen precipitate nuclei or the oxygen precipitates are dissolved is maintained) thereby eliminating oxygen precipitate nuclei or oxygen precipitates [paragraphs 0019 and 0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high temperature thermal treatment of DeLuca 
The court has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05 (I).
Examiner notes that, as in DeLuca, Okuda also involves the rapid cooling in a short time (greater than 20 °C/sec) and therefore the oxygen precipitate nuclei or the oxygen precipitates do not precipitate again [DeLuca, paragraph 0021; Okuda, paragraphs 0048 and 0051].
Modified DeLuca does not teach performing the high temperature thermal treatment in an essentially non-oxidizing ambient.
Ikari teaches a silicon semiconductor substrate grown by the Czochralski method, wherein performing such high temperature heat treatment in a non-oxidizing atmosphere effectively decreases the oxygen concentration on the surface of the wafer/substrate and consequently attaining easy disappearance of plate precipitates [Abstract, Col. 12 and lines 31-51].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the high temperature thermal treatment step of modified DeLuca to 
Modified DeLuca does not teach subjecting the fabricated solar cell to an electroluminescence image test that can observe spiral oxygen-induced defect patterns.
Fuyuki teaches subjecting a fabricated silicon photovoltaic cell to an electroluminescence test that can detect/observe defect patterns which decrease the photoelectric conversion efficiency in order to evaluate the performance of the cell thereby improving the performance and reliability of the cell [paragraphs 0003-0004, 0177 and 0188].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified DeLuca to comprise a step of subjecting the fabricated solar cell to an electroluminescence image test, as in Fuyuki, in order to detect/observe defect patterns which decrease the photoelectric conversion efficiency in order to evaluate the performance of the cell thereby improving the performance and reliability of the cell [Fuyuki, paragraphs 0003-0004, 0177 and 0188].
With regards to the limitation “wherein the conversion efficiency of the solar cell is about 20% and the variation thereof is about 0.1% when the spiral oxygen-induced defect pattern is not observed”, it has been held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) [2111.04].
Further, because the method of modified DeLuca positively recites the claimed high temperature thermal treatment step and further teaches that the "grown in" nuclei .

Response to Arguments
Applicant’s arguments, see Remarks Filed on 11/15/2021, with respect to the rejection(s) of claims 9, 11, 29 and 31-36 under 35 U.S.C. 103 have been considered but are not persuasive.
Applicant argues that DeLuca proposes a "wish" to remove small oxygen precipitates by impractical short-time high temperature treatment, and this is not completed industrially or technically. 
Applicant further argues that, as detailed in the June 11, 2021 Rule 132 Declaration by Dr. Hiroyuki Otsuka, including Fig. 5(B) therein, "the spiral pattern cannot be removed" in a high temperature treatment under 1200°C for 1 minute as taught by DeLuca.
Examiner respectfully disagrees.  DeLuca teaches performing the high temperature step for one minute ( see claim 1). However, Examiner disagrees with applicant’s contention that it is impossible to dissolve the oxygen nuclei by a short annealing process considering that DeLuca teaches that annealing at a high temperature for one minute effectively dissolves oxygen nuclei and precipitates throughout the silicon wafer [paragraphs 0019, 0023 and 0026]. Further, applicant’s disclosure is evidence that the oxygen nuclei does dissolve by short anneal times (“...subjecting a silicon single crystal ingot or a silicon substrate to high temperature 
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that it would not have been obvious from Okuda to set the time for the high temperature thermal treatment of DeLuca to 1 to 1000 seconds, or that "a solid solution of oxide precipitate nuclei is formed in the whole surface of the substrate" based on Okuda.
Applicant further argues that one would not have looked to Okuda for modification of the teachings of DeLuca.
Examiner respectfully disagrees.  Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of applicant’s endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the 
Okuda teaches a subjecting a substrate/wafer to a high temperature thermal treatment step at a temperature in a range of 1000 °C to 1350 °C for 1 to 1000 seconds such that a solid solution of oxide precipitate nuclei is formed in the whole surface of the substrate/wafer thereby eliminating oxygen precipitate nuclei or oxygen precipitates [paragraphs 0019 and 0048].  Accordingly, by performing the high temperature thermal treatment for 1 to 1000 seconds, the formation of oxygen precipitates is further mitigated.
	Applicant argues that both DeLuca and Okuda impose conditions on performing the high temperature thermal treatment under the fixed concentration oxygen atmosphere. 
	Examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the claims.  Independent claims 9, 31, 34 and 37 do not require a non-oxidizing ambient.  With regards to claims 40-42, Applicant’s arguments are moot because they do not apply to the current combination of references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0017747, Lam et al. teaches forming a PSG layer as a dopant supply source material by subjecting the semiconductor substrate to POCl3 at elevated temperatures [paragraphs 0019 and 0023].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721